DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 32 are pending.

Allowable Subject Matter
Claims 1 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 24 are allowed because the prior art of record fails to teach or suggest alone or in combination wherein the data producer comprises: a metastable-free synchronizer circuit having a first input for receiving said update read pointer signal, a second input for receiving said slow clock signal, a third input for receiving said read pointer signal, and an output for providing a synchronized read pointer signal that is equal to said read pointer signal except between a change in said read pointer signal while said slow clock signal is active until an inactivation of said slow clock signal, as required by independent claims 1 and 14, in combination with the other claimed limitations (emphasis added).  US Patent No. 6,055,285 teaches a buffer read pointer synchronization system (Figure 5), but does not teach the use of the update read pointer signal, as required by independent claims 1 and 14.  US Patent No. 10,509,760 teaches a buffer control system with buffer pointer synchronization, but does not teach the details of the metastable-free synchronizer circuit required by independent claims 1 and 14.
Claims 2 – 13 and 15 – 24 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 1 or 14.

forming a synchronized read pointer signal in response to said read pointer signal and said update read pointer signal using a metastable-free synchronizer circuit that forms a metastable-free update read pointer signal as said update read pointer signal when said slow clock signal and said update read pointer signal do not change at the same time, and keeps said metastable-free update read pointer signal inactive except between a change in said read pointer signal while said slow clock signal is active until an inactivation of said slow clock signal, and latches said read pointer signal in response to said metastable-free update pointer signal, as required by independent claim 25, in combination with the other claimed limitations (emphasis added).  US Patent No. 6,055,285 teaches a buffer read pointer synchronization system (Figure 5), but does not teach the use of the update read pointer signal, as required by independent claim 25.  US Patent No. 10,509,760 teaches a buffer control system with buffer pointer synchronization, but does not teach the details of the metastable-free synchronizer circuit required by independent claim 25.
Claims 26 – 32 are also allowed because of their dependence, either directly or indirectly, upon allowed independent claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181              

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181